NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHNNY RODRIGUEZ-MOREL,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3106
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts and
Thomas Krug, Judges.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, KELLY, and ATKINSON, JJ., Concur.